DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If Applicant fails to provide a sufficiently descriptive title, Examiner will do so upon allowance of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2017/0213493) in view of Thompson et al. (US 2018/0350296).

Regarding claim 1, Han discloses a display device comprising: a display panel including a plurality of pixels (abstract, fig. 1, ¶ 48-59, display panel 100);	a data driver configured to provide data signals to the plurality of pixels (fig. 1, ¶ 48-59, data driver 400);
a scan driver configured to provide scan signals to the plurality of pixels (fig. 1, ¶ 48-59, scan driver 300);
and a controller configured to control the data driver and the scan driver (fig. 1, ¶ 48-59, controller 500).
Han fails to disclose the controller including a volatile age memory configured to store accumulated degradation amounts for the plurality of pixels and an internal age memory configured to store backup accumulated degradation amounts generated based on the accumulated degradation amounts, wherein the controller is further configured to compensate input image data by selectively using the accumulated degradation amounts of the volatile age memory or the backup accumulated degradation amounts of the internal age memory.
Thompson teaches the controller including a volatile age memory configured to store accumulated degradation amounts for the plurality of pixels and an internal age memory configured to store backup accumulated degradation amounts generated based on the accumulated degradation amounts (figs. 1-5, ¶ 35-39, long-term history 104 stored in volatile DRAM in system 101; long-term history is backed up to non-volatile storage device such as flash memory within display module 729; see also fig. 7B and ¶ 40-43),
wherein the controller is further configured to compensate input image data by selectively using the accumulated degradation amounts of the volatile age memory or the backup accumulated degradation amounts of the internal age memory (figs. 6-7, ¶ 7, ¶ 40-43, e.g., long-term history backup is used at boot up).
Han and Thompson are both directed to degradation compensation for displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Han with the device of Thompson since such a modification provides memory backup (Thompson, ¶ 39) and allows a technician to diagnose the state of the display even if the main logic board has totally failed (Thompson, ¶ 42).

Regarding claim 11, Thompson further teaches a nonvolatile age memory configured to store the accumulated degradation amounts while the display device is powered off (figs. 1-5, ¶ 7, ¶ 35-39, long-term history is backed up to non-volatile storage device such as flash memory within display module 729; see also fig. 7B and ¶ 40-43).

Regarding claim 12, Thompson further teaches wherein the controller periodically writes the accumulated degradation amounts stored in the volatile age memory to the nonvolatile age memory (figs. 1-5, ¶ 7, ¶ 35-39; see also fig. 7B and ¶ 40-43, e.g., once a day).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Thompson and Chen (US 2020/0152116).

Regarding claim 20, Han discloses a method of compensating image sticking in a display device, the method comprising: generating pre-scaled input image data by applying a pre-scaling coefficient to input image data (abstract, figs. 1-2, ¶ 67);
calculating current degradation amounts based on the pre-scaled input image data in a first frame (figs. 1-2, ¶ 61-68);
calculating first accumulated degradation amounts by accumulating the current degradation amounts (figs. 1-2, ¶ 61-68).
Han fails to disclose writing the first accumulated degradation amounts to a first memory; generating backup accumulated degradation amounts based on the first accumulated degradation amounts; writing the backup accumulated degradation amounts to a second memory; reading second accumulated degradation amounts from the first memory in a second frame; comparing the second accumulated degradation amounts and the first accumulated degradation amounts; and compensating the pre-scaled input image data in the second frame by using one of the second accumulated degradation amounts or the backup accumulated degradation amounts according to a result of the comparing.

Thompson teaches writing the first accumulated degradation amounts to a first memory (figs. 1-5, ¶ 35-39, long-term history 104 stored in volatile DRAM in system 101; long-term history is backed up to non-volatile storage device such as flash memory within display module 729; see also fig. 7B and ¶ 40-43);
generating backup accumulated degradation amounts based on the first accumulated degradation amounts (figs. 1-5, ¶ 35-39, long-term history 104 stored in volatile DRAM in system 101; long-term history is backed up to non-volatile storage device such as flash memory within display module 729; see also fig. 7B and ¶ 40-43);
writing the backup accumulated degradation amounts to a second memory (figs. 1-5, ¶ 35-39, long-term history 104 stored in volatile DRAM in system 101; long-term history is backed up to non-volatile storage device such as flash memory within display module 729; see also fig. 7B and ¶ 40-43);
reading second accumulated degradation amounts from the first memory in a second frame (figs. 6-7, ¶ 7, ¶ 40-43).
Han and Thompson are both directed to degradation compensation for displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Han with the device of Thompson since such a modification provides memory backup (Thompson, ¶ 39) and allows a technician to diagnose the state of the display even if the main logic board has totally failed (Thompson, ¶ 42).

Chen teaches comparing the second accumulated degradation amounts and the first accumulated degradation amounts (fig. 3, ¶ 48-54, first check code compared to second check code);
and compensating the pre-scaled input image data in the second frame by using one of the second accumulated degradation amounts or the backup accumulated degradation amounts according to a result of the comparing (figs. 2-3, ¶ 37-44, data driving circuit implements data compensation; ¶ 48-54).
Han in view of Thompson and Chen are both directed to degradation compensation for displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Han in view of Thompson with the device of Chen since such a modification provides that the compensation data can be acquired more securely (Chen, ¶ 54).

Allowable Subject Matter
Claims 13-19 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The limitations “comparing the second accumulated degradation amounts read from the volatile age memory and the first accumulated degradation amounts calculated by accumulating the current degradation amounts; and compensating the input image data in the second frame by selectively using the second accumulated degradation amounts read from the volatile age memory or the backup accumulated degradation amounts stored in the internal age memory according to a result of the comparing”, in combination with the other limitations of claim 13, are not taught or suggested by the prior art.

Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kim et al. (US 2019/0244566)
Yoo (US 2016/0372033)
Back et al. (US 2016/0117974)
Han et al. (US 2016/0098952)
Kwak et al. (US 2016/0086531)
Chung et al. (US 2015/0194096)
Yu et al. (US 2015/0062137)
Ahn et al. (US 2012/0212516)
Chen et al. (US 2011/0074806)
Kienhoefer (US 2007/0146385)
Ozaki (US 2006/0011846)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/           Primary Examiner, Art Unit 2626